Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “20” has been used to designate both “channel of rail 18” (see at least Fig. 1 and Para. Para [0021]) and “splines of stem extension 4” (see at least Fig. 5 and Para [0021], note that while there are another “splines 24” this is of the valve stem 2 and not of the stem extension 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference number “12”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to because:  
The drawings (see in particular Fig. 1-2, 4-5, 7, 10-12) are of poor quality, lines, callouts, text and numbering are blurry, solid black shading is used and in one instance (Fig. 10) it is unclear if a callout is missing or if it is part of the structure (see the right side of Fig. 10, the horizontal line between reference number 18 and 20). The drawings should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. (MPEP 1.84 (p)(3) and 608.02).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, L2-3 “the valve and connection means”, the Office suggest to amend it to --“the valve and a connection means”—(notice the missing article “a” before “connection means”).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
---“connection means” in claim 1 and applicable dependent claims (“means” being a generic placeholder and “connection” being function language). This limitation is being interpreted as being “a wedge and disc hub means” and equivalents thereof (see at least Para [0007]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in L2 “a gate valve of the type having an actuator”, the term “of the type” to an otherwise definite expression (e.g. a gate valve) extends the scope of 
Claim 1 recites in L5 the limitation "the top of the valve stem". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 5 recites in L4 the limitation "the top of the stem". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim(s) 2-4 and 6-8, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowserve (Non-Patent Literature “Anchor Darling Double Disc Gate Valves” by Flowserve publicly available since 2010) in view of Wurangian (US 5,704,594).
Regarding claim 1, Flowserve (Non-Patent Literature “Anchor Darling Double Disc Gate Valves”) teaches of a double disc gate valve structure comprising at least expanding gate discs, a “connection means” (wedge and hub means) and a threaded valve stem, wherein the gate valve provides reliable sealing in nuclear plants due to its wedge and hub design similar to applicant’s invention (see FIG. A below).   

    PNG
    media_image1.png
    800
    783
    media_image1.png
    Greyscale

Notice that that the device of Flowserve fails to disclose the details of the actuator capable of moving the gate valve, its interconnection with the valve stem and an anti-rotation feature as claimed. However, actuators for gate valves in a nuclear plant are known in the art. Wurangian (US 5,704,594) teaches in at least Figs. 3-9 of an expanding gate valve 50 used in a nuclear plant comprising at least a valve stem 74, an actuator 86, gate discs (58 and 60), an extension 84 secured in hole 128, an anti-rotation housing (78) with an anti-rotation abutment structure (84) and an anti-rotation coupling (82) carried by the extension similar to applicant’s invention (see at least C1 L4-24, C4 L39 – C5 L17 and C6 L7 - C7 L32 for more details). Notice that the actuator assembly and the anti-rotation feature of Wurangian provides a reliable means of providing a linear actuation of the gate valve using a rotary type actuator, such as an electric motor, while preventing rotation/tilting of the valve stem which can damage the components of the valve. 
	It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the double disc gate valve of Flowserve to be actuated by the actuator assembly as taught by Wurangian by having the threaded valve stem of Flowserve be interconnected to actuator 86 via an extension 80 and to include an anti-rotation assembly (82 and 76), since such a modification provides the reliable linear actuation of the gate valve using a rotary electric motor, while preventing rotation/tilting of the valve stem which can damage the components of the valve. 
	As such, the device of the combination of Flowserve in view of Wurangian shows an anti-rotation device for preventing separation of a valve stem (see the machined into the top of the valve stem” is a Product-by-Process limitation; the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Notice that while Wurangian does not explicitly discloses how the hole was produced, one of ordinary skill in the art can recognize that the hole 128 can be produced using any known suitable manufacturing technique such as by drilling, lapping, laser-cutting, water jet cutting, etc.]: an anti-rotation housing (see the yoke 78 of Wurangian) secured to the actuator and carrying an anti-rotation abutment structure (vertical slots 84); and an anti-rotation coupling (sliding bar 82 of Wurangian) carried by the extension and having a shape mating with Thus, the device of the combination of Flowserve in view of Wurangian meets all the limitations of claim 1.   
Regarding claim 3 and the limitation of an anti-rotation device as recited in claim 1 wherein said coupling includes a transversely extending anti-rotation bar (see the arms 160 of Wurangian) and said abutment structure includes spaced rails (rails 84 of Wurangian) defining longitudinal channels slidably receiving said bar; the device of the combination meets this limitation as shown in at least Figs. 2 and 9 of Wurangian.   
Regarding claim 4 and the limitation of an anti-rotation device as recited in claim 3 wherein said extension carries an anti-rotation cup (see the bushing 154 and/or springs 152 of Wurangian which aid in mounting and supporting the sliding bar 82) mounting said anti-rotation bar; the device of the combination meets this limitation as shown in at least Figs. 2 and 9 of Wurangian. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowserve (Non-Patent Literature “Anchor Darling Double Disc Gate Valves” by Flowserve publicly available since 2010) in view of Wurangian (US 5,704,594) as applied to claim 1 above, and further in view of Guidi (US 7,753,341).
Regarding claim 2, the device of the combination of Flowserve in view of Wurangian fails to disclose the limitation of “an anti-rotation device as recited in claim 1 wherein said extension is secured to the valve stem using a splined joint” (notice Guidi (US 7,753,341) teaches in at least Figs. 1-2 of a reciprocating valve comprising a stem component 71 coupled to a valve/shutter 20, the stem 71 is received within a cavity 11 of a body component 7, an axial guide device 25 such as a splined coupling is provided between the stem and the cavity. This splined coupling aids in angularly fixing the stem and the shutter while allowing axial movement (see at least C2 L17-22). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the hole 128 of the valve stem 74 and the end 138 of the extension 80 of the device of the combination of Flowserve in view of Wurangian to include a splined connection (25) in a similar manner as taught by Guidi since a splined connection 25 in combination with the bolt 132 as taught by Wurangian would aid in mechanically guiding the components and interlocking the movements of the extension and the valve stem. Thus, the device of the combination of Flowserve in view of Wurangian and Guidi meets all the limitations of claim 2.

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As best understood by the Office, the closest prior art are Husted (US 4,573,660), Wurangian (US 5,704,594), Flowserve (NPL “Anchor Darling Double Disc Gate Valves”), Flowserve 2 (NPL “Flowserve Anchor/Darling Double Disc Gate Valve”), Cuerel (GB 1,085,235) and Mereiux (WO 2014/016496). Mereiux teaches of a gate valve having an actuator 10 and what appears to be an anti-rotation device 90 with similar function to applicant’s general invention. However, notice that Mereiux’s disclosure fails to explicitly disclose particular details of the anti-rotation feature. Cuerel teaches in at least Fig. 2 of a double gate valve comprising at least a stem 37, a “stem extension”/nut 40, an actuator (44 and 41) and anti-rotation projections (not shown, see at least P2 L29-49) that prevent the stem from rotating and allowing the convertion of rotational actuation of the actuator to linear motion of the valve similar to applicant’s general invention. However, notice that a “connection means”, “a hole” and “anti-rotation coupling” are missing and the structure and function of the “extension” is different to what is being claimed. Husted teaches of a double disc gate valve assembly that expands using a wedges when the valve is actuated which is similar to the type of gate valve disclosed by the applicant. However, notice that particular details of the actuator and anti-rotation device are not disclosed. Wurangian teaches in at least Figs. 2-9 of a similar expanding gate that comprises valve discs 58 and 60, a stem 74, an actuator 86 and an “extension” 80 with an anti-rotation means (82, 140 and 84) that aids in preventing rotation of the valve stem similar to applicant’s invention. However, notice that the device of Wurangian fails to disclose “a connection means”, and that the disclosure is to a gate valve construction rather than a “maintenance method for a gate valve” as claimed. Flowserve teaches of an Anchor/Darling Double Flowserve 2 teaches of an Anchor/Darling Double Disc Gate Valve with similar structure as applicant’s invention. In particular, Flowserve 2 seeks to improve this type of gate valve via an improved anti-rotation feature in a similar manner as applicant’s disclosure. However, notice that while the device of Flowserve shows similar features to the claimed invention (see at least the double gate wedge-type valve with a threaded connection means, a valve stem and an actuator); the device of Flowserve solves the same issue as applicant via a structurally different the anti-rotation feature that includes a slotted valve stem and anti-rotation flange as compared to the claimed invention an extension connected/secured to a top of the valve stem and an anti-rotation coupling carried-by/coupled-to the extension as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular steps  maintenance method for a gate valve as claimed in claims 5-8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753